Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/060387 A1 (referenced below using its counterpart English-language publication U.S. 2016/0372407 A1, “Murakami”).
Considering claims 1-3, Murakami discloses a wiring board (e.g. Murakami abs.) having:
-a multilayered insulating base, each layer of which formed from a ceramic material (id. ¶ 0022), wherein the uppermost layer of which (as illustrated in the figures) is considered a superficial base ceramic layer;
-uppermost conductors, disposed on the aforementioned uppermost layer of ceramic material (id. ¶ 0037-0038 and Figs. 5-6); and
-and a combination of a ceramic material and a sealing material covering the uppermost conductors, wherein the sealing material can be either a glass sealant (viz. a material constituted of various ceramic oxides) or a ceramic lid (id. Fig.6 and ¶ 0032).
Either the conductor 14 per se or the combination of conductors 14 and 15 (both of which are coplanar in the configuration of Figs. 5-6 of the reference) reads on the claimed surface electrode.  Under the former interpretation, there are peripheral slits formed in electrode 14 (e.g. id. Fig. 5A).  Alternatively, under the latter interpretation, conductor 14 is located peripheral relative to conductor 15, and there exists a plurality of holes in conductor 14 (e.g. id. Fig. 7).  As the claims are recited using open transitional phrase, a covering ceramic layer is in effect “one or more covering ceramic layer”, and the combination of the ceramic and sealing material reads on the claimed covering ceramic.  Under the rationale of the forgoing paragraphs, Murakami anticipates claims 1-3.
Alternatively, modifications could be readily made by person having ordinary skill in the art, so that a singular sealing material extends from one lateral side to another lateral side (n.b. the embodiment of Fig. 5 of Murakami is but one possible manifestation of the slit-containing electrode second configuration disclosed in Murakami, see id. ¶ 0038).  It is abundantly clear that Murakami is analogous, as it is from the same field of endeavor as that of the instant application (viz. circuit boards, in particular those that can be formed by co-firing).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have combined elements from different sections of Murakami to arrive at the claimed inventions, for these elements are expressly disclosed and do not conflict with one another.  Murakami thus anticipates or renders obvious claims 1-3.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/060387 A1 (referenced below using its counterpart English-language publication U.S. 2016/0372407 A1, “Murakami”), as applied to claim 1 above, and further in view of U.S. 2014/0022699 A1 (“Wakaki”, made of record via IDS).
Considering claims 4-6, although Murakami discloses the usage of a plated conductor (e.g. Murakami ¶ 0031), Murakami does not disclose a conductor as recited in claims 4-6.
However, in the field of circuit boards, a multilayered conductor having the characteristics recited in claims 4-6 is known.  Specifically, Wakaki teaches a multilayered conductor having, in sequence from an insulating material, a first region containing metal powders and a relatively higher proportion of an inorganic oxide, a second region containing metal powders and proportion of an inorganic oxide lower than the corresponding proportion in the first region, and a plating layer, wherein the inorganic oxide may be Al2O3 (Wakaki e.g. abs and ¶ 0036-0038).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Wakaki may be combined with the wiring board of Murakami, because the conductor of Murakami is also one formed from a conductor paste having coated thereupon a metallic plating, wherein the precursor material for forming the conductor may be simultaneously formed with the ceramic insulating base by cofiring.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have formed the conductors in Murakami using the teachings re: the multilayered conductor of Wakaki, for the various advantages stated in Wakaki (e.g. id. ¶ 0013).



Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781